Citation Nr: 1534180	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  01-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by aching joints, to include as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kathleen Williams Newell, Attorney at Law



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and from September 1991 to March 1992.  He had additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2001, the Veteran testified at a hearing held before a Decision Review Officer at his local RO.  A transcript of that hearing is of record.

This case was previously before the Board in August 2003, June 2007, July 2012 and in May 2015 to ensure due process and/or for additional development of the record.  The directives of the last remand have not been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, the Veteran has electronic records located in Virtual VA and the Veterans Benefit Management System (VBMS), which have been reviewed in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran submitted a VA Form 9 in which he requested a video conference hearing before a Veterans Law Judge. 
 
In May 2015, the Board remanded the matters on appeal to afford the Veteran the requested hearing.  However, his case was returned to the Board before a hearing was scheduled.  There is no indication that the RO has attempted to schedule the Veteran for a hearing, nor is there any correspondence from the Veteran or his representative indicating that he has withdrawn his hearing request.  

As the Veteran is entitled to a hearing, the claim is remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2014).  In scheduling the Veteran's hearing, the RO is asked to do so expeditiously, as this administrative error has unduly delayed the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran must be notified by letter of the date, time, and place of that hearing.  To the extent possible, prioritize the scheduling of the hearing, as this case has been unduly delayed by administrative error.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




